Citation Nr: 1825058	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to July 1997 and from January 2002 to December 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In August 2016, the Veteran failed to appear for a Board hearing in Washington, D.C. without good cause.  Consequently, his hearing request is withdrawn.  
38 C.F.R. § 20.702(d), (e) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral hearing loss stems from his exposure to hazardous noise in service.  See July 2009 Letter from the Veteran.  Although a review of his service treatment records reveals audiometric testing in February 2002 and October 2002 demonstrated bilateral hearing loss in service, there is no competent evidence of a current hearing loss disability.  February 2002 Reference Audiogram; October 2002 Non-hearing Conversation Hearing Test; cf. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that in the absence of proof of a current disability, there is no valid claim).

In furtherance of this claim, the Veteran was scheduled for a VA examination in December 2010.  Compensation and Pension Examination Request.  However, he failed to report for the examination.  A review of his May 2013 VA Form 9 suggests that he may not have not received notice of the scheduled examination.  In November 2015, the RO attempted to reschedule him for an examination, but was unable to do so because his current address could not be verified.  November 2015 Report of General Information.  Since November 2015, the Board notes another address has been associated with the claims file in Arlington, Virginia.

In light of the above, the Board finds a remand is appropriate to afford the Veteran another opportunity for a VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Verify the Veteran's current address, and document all attempts to do so accordingly.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine whether he presently has a hearing loss disability, bilaterally or otherwise, for VA compensation purposes.

3. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




